Electronically Filed
                                                        Supreme Court
                                                        SCWC-10-0000060
                                                        12-JAN-2012
                                                        07:59 AM


                          NO. SCWC-10-0000060


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


     SCHUYLER G. DECAIRES, Petitioner/Petitioner-Appellant, 


                                  vs.


        STATE OF HAWAI'I, Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

 (ICA NO. CAAP-10-0000060; S.P.P. NO. 10-1-0033; CR. NO. 51238)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner/Petitioner-Appellant Schuyler G. Decaires’s


application for writ of certiorari filed on December 2, 2011, is


hereby rejected. 


          DATED:     Honolulu, Hawai'i, January 12, 2012.

Schuyler G. Decaires,              /s/ Mark E. Recktenwald

petitioner/defendant-

appellant, pro se, on              /s/ Paula A. Nakayama

the application.

                                   /s/ Simeon R. Acoba, Jr.


                                   /s/ James E. Duffy, Jr.


                                   /s/ Sabrina S. McKenna